UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 27, 2010 MINN-DAK FARMERS COOPERATIVE (Exact name of Registrant as specified in its charter) North Dakota 33-94644 23-7222188 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7525 Red River Road Wahpeton, North Dakota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (701) 642-8411 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-2 under the Exchange Act (17 CFR 240.14a-2) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS. Minn-Dak Farmers Cooperative (the Company) has announced that its Board of Directors (the Board) has approved the initial estimated sugarbeet payment for the 2010 crop of 19.369042 cents per pound of extractible and bonus sugar ($56.86 per ton of average quality harvested sugarbeets). The $56.86 sugarbeet payment has a $1.00 per ton of sugarbeets budget contingency hold back until such time as the Company has an accurate assessment of what the final payment for the 2010 sugarbeet crop will be. The Board also authorized a capital contribution from shareholders through a per unit retain deduction of $1.00 per harvested ton, which will be deducted from the initial beet payment. The per unit retain has been earmarked for capital expenditures in the agricultural area of the Companys business, including a new sugarbeet piler, pileground improvements and additional beet pile ventilation. The estimated sugarbeet payment may be changed, modified or amended as additional information becomes available during the Company's fiscal year. Any statements regarding future market prices, anticipated costs, agricultural results, operating results and other statements that are not historical facts contained in this 8-K report are forward-looking statements. The words "expect", "project", "estimate", "believe", "anticipate", "plan", "intend", "could", "may", "predict" and similar expressions are also intended to identify forward-looking statements. Such statements involve risks, uncertainties and assumptions, including, without limitation, market factors, the effect of weather and economic conditions, farm and trade policy, the available supply of sugar, available quantity and quality of sugarbeets and other factors detailed elsewhere in this and other Company filings with the Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MINN-DAK FARMERS COOPERATIVE Dated: October 27, 2010 By /s/ David H. Roche David H. Roche President and Chief Executive Officer
